DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1; Watanabe et al. Japanese Patent No. 61-2250 A discloses a portable vacuum antioxidant bag installed in an electron microscope to prevent oxidation of a sample, the portable vacuum antioxidant bag comprising: a fixing part 20 attached on an opening of the portable vacuum antioxidant bag 17; a gas inlet 21 and a gas outlet 22 formed on two sides of the portable vacuum antioxidant bag 17, the gas inlet 21 through which gas 13 is injected into the portable vacuum antioxidant bag 17, and the gas outlet 22 through which air exits the portable vacuum antioxidant bag by the injected gas (as illustrated by the arrow in figure 1); and a pair of gloves 18 formed in a shape of hands inside of the portable vacuum antioxidant bag 17 (as illustrated in figure 1), wherein the portable vacuum antioxidant bag 17 is tightly contact with the electron microscope by the force of the fixing part 20 (as illustrated in figure 1). However, Watanabe does not disclose that the fixing part 20 includes a flexible magnet.
Abreu U.S. PGPUB No. 2012/0299452 discloses a glove bag sealed to an enclosure (“A glove bag is configured to mount to the hoop system. The glove bag has a pair of gloves extending into the glove bag” [0010]) using a magnetic means for 
Jacobson U.S. Patent No. 4,820,000 discloses a glove bag ([Abstract]) including a flexible magnet (“the system 10 can be suspended from a magnetic plate 74, which preferably is attached to an automobile 76 as illustrated in FIGS. 4 and 5. The plate 74, preferably is a flexible magnetic plate” [col. 3; lines 46-51]). However, the magnet of Jacobson is designed for supporting the weight of the glove bag and does not provide any sealing. Therefore, Jacobson fails to teach tightly contacting a portable vacuum antioxidant bag with an electron microscope by a magnetic force of a flexible magnet
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a portable vacuum antioxidant bag installed in an electron microscope, the bag comprising: a gas inlet and a gas outlet formed on two sides of the portable vacuum antioxidant bag; and a pair of gloves inside of the portable vacuum antioxidant bag, wherein the portable vacuum antioxidant bag is tightly contacted with the electron microscope by a magnetic force of a flexible magnet attached on an opening of the portable vacuum antioxidant bag.

Regarding dependent claims 2 and 3; these claims are allowable at least for their dependence upon independent claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.